 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     ADRIAN SEAN FLORES
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:19-MJ-00017 JDP
12                     Plaintiff,                  STIPULATION TO CONTINUE REVIEW
                                                   HEARING; ORDER
13   vs.
14   ADRIAN SEAN FLORES,                           DATE: March 11, 2020
                                                   TIME: 10:00 a.m.
15                    Defendant.                   JUDGE: Hon. Jeremy D. Peterson
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant
19   Federal Defender Benjamin Gerson, counsel for Adrian Sean Flores, that the Court continue the
20   review hearing scheduled for March 11, 2020 to June 11, 2020, at 10:00 a.m.
21          On March 11, 2019, the honorable Jeremy Peterson sentenced Mr. Flores to 24 months
22   unsupervised probation, 50 hours community service, and a $30.00 special assessment. To date
23   Mr. Flores has completed 43 hours of community service. Mr. Flores also mailed a money order
24   for the special assessment to the United States Courthouse for the Eastern District of California.
25   However, because the money order could not be properly filed the court returned it to Mr. Flores
26   and it was lost in the mail. Documentation of each is on file with the undersigned defense
27   counsel.
28          Currently Mr. Flores has limited employment in a convenience store and respectfully
 1   requests that the court continue his review hearing for 90 days while he fulfills the requirements
 2   of his sentence. The government has been made aware of the situation and does not object.
 3                                                Respectfully submitted,
 4
                                                  McGREGOR W. SCOTT
 5                                                United States Attorney
 6   Date: March 9, 2020                          /s/ Susan St. Vincent
                                                  Susan St. Vincent
 7                                                Yosemite Legal Officer
                                                  Attorney for Plaintiff
 8
 9                                                HEATHER E. WILLIAMS
                                                  Federal Defender
10
11   Date: March 9, 2020                          /s/ Benjamin Gerson
                                                  BENJAMIN GERSON
12                                                Assistant Federal Defender
                                                  Attorney for Defendant
13                                                ADRIAN SEAN FLORES
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                      2
 1                                                 ORDER
 2            The court hereby grants the parties’ request to continue the March 11, 2020 initial
 3   appearance to June 11, 2020, at 10:00 a.m.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:      March 9, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                       3
